On Motion for Rehearing.
In their motion for rehearing, appellants’ principal contention is that we erred in holding that the trial court properly admitted testimony from Elkins that Foster’s efforts in behalf of Elkins’ brother were of both financial assistance and personal accommodation to hirp, and that retaining the postmastership for the additional year helped Elkins’ brother to pay off the $500 note upon which Elkins was also liable.
The statement in our original opinion that there was no objection to the admission of the testimony was probably not sufficient. The objection made was that the testimony was incompetent. This is an insufficient objection, unless it is stated why the testimony is 'incompetent.
At common law a witness may be incompetent on account of a want of understanding or a defect of religious belief, a conviction of certain crimes, infamy of character, or interest. While, of course, religious belief and interest does not render a witness incompetent under the statutes in this state, an objection to the testimony of such a witness that it is incompetent should, as a general rule, be urged as against the witness testifying at all.
As said in Bell v. Bumstead, 60 Hun, 580, 14 N.Y.S. 697, an objection to evidence of a person with reference to his transactions with one since deceased that it is incompetent evidence is not sufficient to exclude it for evidence of that character from a witness not under disability would not be incompetent. The evidence' itself would be competent, but a witness under the disability would not be competent to give the evidence, and the objection should be put upon the grounds of disability of the witness and not of the incompetence of the evidence offered.
In this case any testimony showing or tending to show a material benefit resulting from the efforts of Foster 'in behalf of Elkins was material and relevant, .and when elicited from- either of the parties was certainly not incompetent.
Evidence may be incompetent because it is not based on the personal knowledge of the witness, and may at the same time be relevant and material. Hearsay testimony is an illustration of this rule. A third party may make a statement which is both material and relevant to the- issues being tried, and his testimony from the witness stand, or by .deposition, be *300competent, but if still another party should undertake to testify as to what he said, this testimony would be incompetent upon the ground of hearsay.
Under certain conditions prescribed by the statutes, the testimony of either the wife or husband is incompetent when offered as against the other spouse, though the facts may be material and relevant and would be admissible if the proof was offered as coming from another source.
While, as stated in the motion, the movant did object to this testimony, the objection cannot be considered by this court because insufficient, and the ground of incompetence, if any, was not stated.
Counsel cited the leading case of Henry v. Phillips, 105 Tex. 459, 151 S.W. 533, 537, in support of their contention. In that case Judge Dibrell said that certain facts insufficient to show the delivery of a deed by T. J. Patillo were incompetent and stated: “While the admission of this testimony was not objected to by counsel for defendants, that fact would be important only in the event its admission was afterwards complained of as violative of a right reserved to defendants. Such incompetent testimony can never form the basis of a finding of facts in an appellate court, notwithstanding its presence in the record without objection. When the appellate court comes to apply the law to testimony constituting the facts of the case, it can only base its conclusion upon such testimony as is under the law competent. That which is not competent testimony should be given no probative force. The admission of such testimony is no talisman to give effect to that which is irrelevant and incompetent to sustain or deny a material issue in a case.” See, also, W. L. Moody & Co. v. Rowland, 100 Tex. 363, 99 S.W. 1112.
We find no other matter in the motion which has not heretofore been discussed in briefs and disposed of. Since movant insists that this testimony was really and legally objected to, we will withdraw the statement from the original opinion that the testimony was admitted without objection.
The motion is overruled.